Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130641(55)(57)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  EULA WASHINGTON, as Personal

  Representative of the Estate of Lisa B.

  Griffin, 

               Plaintiff-Appellee, 

                                                                    SC: 130641     

  v                                                                 COA: 253777      

                                                                    Wayne CC: 03-330934-NM
  SINAI HOSPITAL OF GREATER
  DETROIT, d/b/a SINAI-GRACE
  HOSPITAL, DETROIT MEDICAL
  CENTER, DR. KUNTA, THOMAS
  PISKOROWSKI, D.O., and
  DR. AL-SAYAD,
             Defendants-Appellants.
  __________________________________


                On order of the Chief Justice, motions by Masood Ahmad et al and by
  American Physicians Assurance Corporation for leave to file briefs amicus curiae in this
  case are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2006                    _________________________________________
                                                                               Clerk